 

Exhibit 10.4

JAMBA, INC.

STOCK OPTION AGREEMENT

 

Jamba, Inc. (the “Company”) has granted to the Participant named in the Notice
of Grant of Stock Option (the “Grant Notice”) to which this Stock Option
Agreement (the “Option Agreement”) is attached an option (the “Option”) to
purchase certain shares of Stock upon the terms and conditions set forth in the
Grant Notice and this Option Agreement. The Option has been granted pursuant to
and shall in all respects be subject to the terms and conditions of the 2013
Equity Incentive Plan of Jamba, Inc. (the “Plan”), as may be amended from time
to time, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of, and
represents that the Participant has read and is familiar with, the Grant Notice,
this Option Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
shares issuable pursuant to the Option (the “Plan Prospectus”), (b) accepts the
Option subject to all of the terms and conditions of the Grant Notice, this
Option Agreement and the Plan and (c) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Grant Notice, this Option Agreement or the Plan.

 

1.          Definitions and Construction.

 

1.1           Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.

 

1.2           Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Option Agreement. Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

2.          Tax Status of Option.

 

2.1           Tax Status of Option. This Option is intended to have the tax
status designated in the Grant Notice.

 

(a)          Incentive Stock Option. If the Grant Notice so designates, this
Option is intended to be an Incentive Stock Option within the meaning of Section
422(b) of the Code, but the Company does not represent or warrant that this
Option qualifies as such. The Participant should consult with the Participant’s
own tax advisor regarding the tax effects of this Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period requirements. (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)

 

 1 

 

 

(b)          Nonstatutory Stock Option. If the Grant Notice so designates, this
Option is intended to be a Nonstatutory Stock Option and shall not be treated as
an Incentive Stock Option within the meaning of Section 422(b) of the Code.

 

2.2           ISO Fair Market Value Limitation. If the Grant Notice designates
this Option as an Incentive Stock Option, then to the extent that the Option
(together with all Incentive Stock Options granted to the Participant under all
stock option plans of the Participating Company Group, including the Plan)
becomes exercisable for the first time during any calendar year for shares
having a Fair Market Value greater than One Hundred Thousand Dollars ($100,000),
the portion of such options which exceeds such amount will be treated as
Nonstatutory Stock Options. For purposes of this Section 2.2, options designated
as Incentive Stock Options are taken into account in the order in which they
were granted, and the Fair Market Value of stock is determined as of the time
the option with respect to such stock is granted. If the Code is amended to
provide for a different limitation from that set forth in this Section 2.2, such
different limitation shall be deemed incorporated herein effective as of the
date required or permitted by such amendment to the Code. If the Option is
treated as an Incentive Stock Option in part and as a Nonstatutory Stock Option
in part by reason of the limitation set forth in this Section 2.2, the
Participant may designate which portion of such Option the Participant is
exercising. In the absence of such designation, the Participant shall be deemed
to have exercised the Incentive Stock Option portion of the Option first.
Separate certificates representing each such portion shall be issued upon the
exercise of the Option. (NOTE TO PARTICIPANT: If the aggregate Exercise Price of
the Option (that is, the Exercise Price multiplied by the Number of Option
Shares) plus the aggregate exercise price of any other Incentive Stock Options
you hold (whether granted pursuant to the Plan or any other stock option plan of
the Participating Company Group) is greater than $100,000, you should contact
the Chief Financial Officer of the Company to ascertain whether the entire
Option qualifies as an Incentive Stock Option.)

 

3.          Administration.

 

All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee or its designee. All such
determinations shall be final and binding upon all persons having an interest in
the Award as provided by the Plan. Any Officer shall have the authority to act
on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent or actual authority with respect to
such matter, right, obligation, or election.

 

4.          Exercise of the Option.

 

4.1           Right to Exercise. Except as otherwise provided herein, the Option
shall be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option (as provided in Section 6) in an amount not to exceed
the number of Vested Shares less the number of shares previously acquired upon
exercise of the Option. In no event shall the Option be exercisable for more
shares than the Number of Option Shares, as adjusted pursuant to Section 9.

 

 2 

 

 

4.2          Method of Exercise. Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company. An electronic Exercise Notice must be digitally signed or authenticated
by the Participant in such manner as required by the notice and transmitted to
the Company or an authorized representative of the Company (including a
third-party administrator designated by the Company). In the event that the
Participant is not authorized or is unable to provide an electronic Exercise
Notice, the Option shall be exercised by a written Exercise Notice addressed to
the Company, which shall be signed by the Participant and delivered in person,
by certified or registered mail, return receipt requested, by confirmed
facsimile transmission, or by such other means as the Company may permit, to the
Company, or an authorized representative of the Company (including a third-party
administrator designated by the Company). Each Exercise Notice, whether
electronic or written, must state the Participant’s election to exercise the
Option, the number of whole shares of Stock for which the Option is being
exercised and such other representations and agreements as to the Participant’s
investment intent with respect to such shares as may be required pursuant to the
provisions of this Option Agreement. Further, except as set forth in
Section 4.3, each Exercise Notice must be received by the Company prior to the
termination of the Option as set forth in Section 6 and must be accompanied by
full payment of the aggregate Exercise Price for the number of shares of Stock
being purchased. The Option shall be deemed to be exercised upon receipt by the
Company of such electronic or written Exercise Notice and the aggregate Exercise
Price.

 

4.3          Automatic Exercise of Option. If on the date the Option would
otherwise terminate or expire, the Option is otherwise vested and exercisable
immediately prior to such termination or expiration and, if so exercised, the
Fair Market Value of the Stock would exceed the Exercise Price of the Option,
then any portion of such Option which has not previously been exercised shall
automatically be deemed to be exercised as of such date with respect to such
portion pursuant to the Net Exercise procedure described in Section 4.4(b)(ii)
and withholding in shares of Stock as described in Section 4.4(b).
Notwithstanding the foregoing, the Participant may elect, in a manner prescribed
by the Company, not to have his or her Option automatically exercised pursuant
to this Section 4.3 provided the Participant makes such election prior to the
date referenced above.

 

4.4          Payment of Exercise Price.

 

(a)          Forms of Consideration Authorized. Except as otherwise provided
below, payment of the aggregate Exercise Price for the number of shares of Stock
for which the Option is being exercised shall be made (i) in cash, by check or
in cash equivalent; (ii) if permitted by the Company and subject to the
limitations contained in Section 4.4(b), by means of (1) a Cashless Exercise,
(2) a Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination
of the foregoing.

 

(b)          Limitations on Forms of Consideration. The Company reserves, at any
and all times, the right, in the Company’s sole and absolute discretion, to
establish, decline to approve or terminate any program or procedure providing
for payment of the Exercise Price through any of the means described below,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.

 

 3 

 

 

(i)          Cashless Exercise. A “Cashless Exercise” means the delivery of a
properly executed Exercise Notice together with irrevocable instructions to a
broker in a form acceptable to the Company providing for the assignment to the
Company of the proceeds of a sale or loan with respect to shares of Stock
acquired upon the exercise of the Option in an amount not less than the
aggregate Exercise Price for such shares (including, without limitation, through
an exercise complying with the provisions of Regulation T as promulgated from
time to time by the Board of Governors of the Federal Reserve System).

 

(ii)         Net-Exercise. A “Net-Exercise” means the delivery of a properly
executed Exercise Notice electing a procedure pursuant to which (1) the Company
will reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net-Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.

 

(iii)        Stock Tender Exercise. A “Stock Tender Exercise” means the delivery
of a properly executed Exercise Notice accompanied by (1) the Participant’s
tender to the Company, or attestation to the ownership, in a form acceptable to
the Company of whole shares of Stock having a Fair Market Value that does not
exceed the aggregate Exercise Price for the shares with respect to which the
Option is exercised, and (2) the Participant’s payment to the Company in cash of
the remaining balance of such aggregate Exercise Price not satisfied by such
shares’ Fair Market Value. A Stock Tender Exercise shall not be permitted if it
would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock. If required by the
Company, the Option may not be exercised by tender to the Company, or
attestation to the ownership, of shares of Stock unless such shares either have
been owned by the Participant for a period of time required by the Company (and
not used for another option exercise by attestation during such period) or were
not acquired, directly or indirectly, from the Company.

 

4.5          Tax Withholding.

 

(a)          In General. At the time the Option is exercised, in whole or in
part, or at any time thereafter as requested by a Participating Company, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for
(including by means of a Cashless Exercise to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
(including any social insurance) withholding obligations of the Participating
Company Group, if any, which arise in connection with the Option. The Company
shall have no obligation to deliver shares of Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Participant.

 

 4 

 

 

(b)          Withholding in Shares. The Company shall have the right, but not
the obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a fair market value, as determined
by the Company as of the date of exercise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates.

 

4.6           Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with the broker designated by the Company
with which the Participant has an account, any or all shares acquired by the
Participant pursuant to the exercise of the Option. Except as provided by the
preceding sentence, a certificate for the shares as to which the Option is
exercised shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

 

4.7           Restrictions on Grant of the Option and Issuance of Shares. The
grant of the Option and the issuance of shares of Stock upon exercise of the
Option shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. The Option may
not be exercised if the issuance of shares of Stock upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed. In addition, the Option
may not be exercised unless (i) a registration statement under the Securities
Act shall at the time of exercise of the Option be in effect with respect to the
shares issuable upon exercise of the Option or (ii) in the opinion of legal
counsel to the Company, the shares issuable upon exercise of the Option may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. THE PARTICIPANT IS CAUTIONED
THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained. As a condition to the
exercise of the Option, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

 

4.8           Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise of the Option.

 

5.          Transferability of the Option.

 

5.1           Except as provided in Section 5.2, the Option may be exercised
during the lifetime of the Participant only by the Participant or the
Participant’s guardian or legal representative and shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. Following the death of the Participant, the Option, to the extent
provided in Section 7, may be exercised by the Participant’s legal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

 

 5 

 

  

5.2           With the consent of the Committee and subject to any conditions or
restrictions as the Committee may impose, in its discretion, the Participant may
transfer during the Participant’s lifetime and prior to the Participant’s
termination of Service all or any portion of a Nonstatutory Stock Option to one
or more of such persons (each a “Permitted Transferee”) as permitted in
accordance with the applicable limitations, if any, described in the General
Instructions to the Form S-8 Registration Statement under the Securities Act.
Transfers of Incentive Stock Options shall not be permitted. No transfer or
purported transfer of the Option shall be effective unless and until: (i) the
Participant has delivered to the Company a written request describing the terms
and conditions of the proposed transfer in such form as the Company may require,
(ii) the Participant has made adequate provision, in the sole determination of
the Company, for satisfaction of the tax withholding obligations of the
Participating Company Group as provided in Section 4.5 that may arise with
respect to the transferred portion of the Option, (iii) the Committee has
approved the requested transfer, and (iv) the Participant has delivered to the
Company written documentation of the transfer in such form as the Company may
require. With respect to the transferred portion of the Option, all of the terms
and conditions of the Grant Notice, this Option Agreement and the Plan shall
apply to the Permitted Transferee and not to the original Participant, except
for (i) the Participant’s rendering of Service, (ii) provision for the
Participating Company Group’s tax withholding obligations, if any, and (iii) any
subsequent transfer of the Option by the Permitted Transferee, which shall be
prohibited except as provided in Section 5.1, unless otherwise permitted by the
Committee, in its sole discretion. The Company shall have no obligation to
notify a Permitted Transferee of any expiration, termination, lapse or
acceleration of the transferred Option, including, without limitation, an early
termination of the transferred Option resulting from the termination of Service
of the original Participant. Exercise of the transferred Option by a Permitted
Transferee shall be subject to compliance with all applicable federal, state and
foreign securities laws; however, the Company shall have no obligation to
register with any federal, state or foreign securities commission or agency such
transferred Option or any shares that may be issuable upon the exercise of the
transferred Option by the Permitted Transferee.

 

6.          Termination of the Option.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

 

7.          Effect of Termination of Service.

 

7.1           Option Exercisability. The Option shall terminate immediately upon
the Participant’s termination of Service to the extent that it is then unvested
and shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

 

 6 

 

  

(a)          Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of one (1) year
after the date on which the Participant’s Service terminated, but in any event
no later than the Option Expiration Date.

 

(b)          Death. If the Participant’s Service terminates because of the death
of the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of one (1) year after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

 

(c)          Termination for Cause. Notwithstanding any other provision of this
Option Agreement to the contrary, if the Participant’s Service is terminated for
Cause or if, following the Participant’s termination of Service and during any
period in which the Option otherwise would remain exercisable, the Participant
engages in any act that would constitute Cause, the Option shall terminate in
its entirety and cease to be exercisable immediately upon such termination of
Service or act.

 

(d)          Other Termination of Service. If the Participant’s Service
terminates for any reason, except Disability, death or Cause, the Option, to the
extent unexercised and exercisable for Vested Shares by the Participant on the
date on which the Participant’s Service terminated, may be exercised by the
Participant at any time prior to the expiration of three (3) months after the
date on which the Participant’s Service terminated, but in any event no later
than the Option Expiration Date.

 

7.2           Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, other than termination of the Participant’s Service for Cause, if the
exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.7, the Option shall
remain exercisable until the later of (a) thirty (30) calendar days after the
date such exercise first would no longer be prevented by such provisions, or
(b) the end of the applicable time period under Section 7.1, but in any event no
later than the Option Expiration Date.

 

 7 

 

 

8.          Effect of Change in Control.

 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under all
or any portion of the Option or substitute for all or any portion of the Option
a substantially equivalent option for the Acquiror’s stock. For purposes of this
Section, the Option or any portion thereof shall be deemed assumed if, following
the Change in Control, the Option confers the right to receive, subject to the
terms and conditions of the Plan and this Option Agreement, for each share of
Stock subject to such portion of the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Stock on the effective
date of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise of the Option for each share of Stock to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Stock pursuant to the Change in Control.
The Option shall terminate and cease to be outstanding effective as of the time
of consummation of the Change in Control to the extent that the Option is
neither assumed or continued by the Acquiror in connection with the Change in
Control nor exercised as of the time of the Change in Control. Notwithstanding
the foregoing, if the Option is not assumed, substituted for, or otherwise
continued by the Acquiror, the Option shall vest in full effective immediately
prior to, but contingent upon, the consummation of the Change in Control;
provided, however, that any Award which has its Vesting Conditions based on
performance goals that vests pursuant to this sentence shall only become vested
based on actual results measured against the performance goals as of the Change
in Control, and thereafter, all Awards shall terminate to the extent not
exercised or settled as of the date of the Change in Control.

 

9.          Adjustments for Changes in Capital Structure.

 

Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number and the Exercise Price
shall be rounded up to the nearest whole cent. In no event may the Exercise
Price be decreased to an amount less than the par value, if any, of the stock
subject to the Option. Such adjustments shall be determined by the Committee,
and its determination shall be final, binding and conclusive.

 

 8 

 

 

10.         Rights as a Stockholder, Director, Employee or Consultant.

 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9. If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

 

11.         Legends.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.

 

12.         Miscellaneous Provisions.

 

12.1         Termination or Amendment. The Committee may amend or terminate the
Plan at any time. No amendment or addition to this Option Agreement shall be
effective unless in writing and, to the extent such amendment is necessary to
comply with applicable law or government regulation, may be made without the
consent of the Participant.

 

12.2         Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Option Agreement.

 

12.3         Binding Effect. This Option Agreement shall inure to the benefit of
the successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

 

12.4         Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Option Agreement provides for effectiveness only upon actual receipt
of such notice) upon personal delivery, electronic delivery at the e-mail
address, if any, provided for the Participant by a Participating Company, or
upon deposit in the U.S. Post Office or foreign postal service, by registered or
certified mail, or with a nationally recognized overnight courier service, with
postage and fees prepaid, addressed to the other party at the address of such
party set forth in the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

 

 9 

 

 

(a)          Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

 

(b)          Consent to Electronic Delivery. The Participant acknowledges that
the Participant has read Section 12.4(a) of this Option Agreement and consents
to the electronic delivery of the Plan documents and, if permitted by the
Company, the delivery of the Grant Notice and Exercise Notice, as described in
Section 12.4(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.4(a).

 

12.5         Integrated Agreement. The Grant Notice, this Option Agreement and
the Plan, together with any employment, service or other agreement between the
Participant and a Participating Company referring to the Option, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter. To the extent contemplated
herein or therein, the provisions of the Grant Notice, the Option Agreement and
the Plan shall survive any exercise of the Option and shall remain in full force
and effect.

 

12.6         Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in California and agree that such litigation shall be conducted in
the courts of San Francisco County, California or the federal courts of the
United States for the Northern District of California.

 

12.7         Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

 10 

 

 

¨  Incentive Stock Option Participant:    ¨  Nonstatutory Stock Option      
Date:   

 

STOCK OPTION EXERCISE NOTICE

 

Jamba, Inc.

 

Ladies and Gentlemen:

 

1.           Option. I was granted an option (the “Option”) to purchase shares
of the common stock (the “Shares”) of Jamba, Inc. (the “Company”) pursuant to
the 2013 Equity Incentive Plan of Jamba, Inc. (the “Plan”), my Notice of Grant
of Stock Option (the “Grant Notice”) and my Stock Option Agreement (the “Option
Agreement”) as follows:

 

Date of Grant:           Number of Option Shares:           Exercise Price per
Share: $  

 

2.           Exercise of Option. I hereby elect to exercise the Option to
purchase the following number of Shares, all of which are Vested Shares in
accordance with the Grant Notice and the Option Agreement:

 

Total Shares Purchased:           Total Exercise Price (Total Shares  X  Price
per Share) $  

 

3.           Payments. I enclose payment in full of the total exercise price for
the Shares in the following form(s), as authorized by my Option Agreement:

 

¨  Cash: $         ¨  Check: $         ¨  Cashless Exercise: Contact Plan
Administrator     ¨  Net Exercise: Contact Plan Administrator     ¨  Stock
Tender Exercise: Contact Plan Administrator

 

4.           Tax Withholding. I authorize payroll withholding and otherwise will
make adequate provision for the federal, state, local and foreign tax
withholding obligations of the Company, if any, in connection with my exercise
of the Option. (Contact Plan Administrator for amount of tax due.)

 

 -1- 

 

 

5.           Participant Information.

 

My address is:               My Social Security Number is:  

 

6.           Binding Effect. I agree that the Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the Grant
Notice, the Option Agreement and the Plan, to all of which I hereby expressly
assent. This Agreement shall inure to the benefit of and be binding upon my
heirs, executors, administrators, successors and assigns.

 

  Very truly yours,           (Signature)

 

Receipt of the above is hereby acknowledged.

 

JAMBA, INC.

 

By:           Name:           Title:           Dated:    

 

 -2- 

 

